DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 are objected to because of the following informalities:  Withdrawn claims must contain text.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (JP 42-012595 Y1) in view of Kyowa (JP 07-051120 A) and Maerchen (JP 3023266U).
Horie discloses a method for securing a piece of hair (3), comprising the steps of: providing a hair tie with a loop-shaped elastic cord (1) and fastener/hook (2), wherein the hook (2) is coupled to the loop-shaped elastic loop (1) by a coupler at a first end of the hair tie, and the second end of the hair tie is formed by a portion of the loop-shaped elastic loop (1) of the hair tie, and wherein an opening of the hair tie is formed by the loop-shaped elastic loop (1) between the first end of the hair tie and the second end of the hair tie that is located opposite the first end of the hair tie; partially wrapping the hair tie around a piece of hair (3), such that the first end of the hair tie extends over a first side of the piece of hair (3) and the second end of the hair tie extends over a second side of the piece of hair (3); securing the second end of the hair tie and applying a force on the first end of the hair tie until the loop-shaped elastic loop (1) of the hair tie begins to expand: applying force on the first end of the hair tie until the first end of the hair tie is positioned adjacent to the second end of the hair tie: guiding the first end of the hair tie including the hair clip pin (2) through a portion of the opening of the hair tie located at the second end of the hair tie; wrapping the first end of the hair tie around the piece of hair (3); adjusting the position of the hair clip pin (2) until at least a portion of the hair clip pin (2) is extending through the loop-shaped elastic loop (1); and releasing the first end of the hair tie, such that the hair clip pin (2) couples to the loop-shaped elastic loop (1) with the loop-shaped elastic loop (1) contracting to apply a radial inward force on the piece of hair (3) being secured in place by the hair tie (see page 1, see Translation, claim 1, and figures 1-4). Horie does not disclose adjusting the position of the hook until at least a portion of the hook is extending through the elastic loop; guiding the first end of the hair tie including the hook through a portion of the opening of the hair tie located at the second end of the hair tie; and wrapping the first end of the hair tie around the piece of hair at least one time. However, the different feature is merely a variation of Horie (see Translation and figures 2-3: the steps of wrapping the first end of the hair tie around the piece of hair (3); guiding the first end of the hair tie including the hair clip pin (2) through a portion of the opening of the hair tie located at the second end of the hair tie; and wrapping the first end of the hair tie around the piece of hair (3)) the amount of times the first end is wrapped depends upon the thickness of the user’s hair, one time may be sufficient for a user’s with thick hair, and multiple times may be needed for someone with thin hair.
Horie further discloses the additional feature of claim 2 is disclosed in (see figures 2-4: the piece of hair (3) secured by the hair tie is ponytail).
The additional feature of claim 3 would be easily derived from Horie (see Translation and figures 2-3: securing the second end of the hair tie and applying a force on the first end of the hair tie until the loop-shaped elastic cord (1) of the hair tie begins to expand).
The additional feature of claim 4 is disclosed in Horie (see Translation and figures 2-3: the first end of the hair tie is wrapped around the piece of hair one time before the hair clip pin (2) is coupled to the loop-shaped elastic cord (1)).
Horie disclose the claimed invention except for the elastic loop is formed form a natural rubber, a synthetic rubber, the elastic loop is covered by a layer composed of a natural fiber and can include a color. Kyowa teaches (see paragraph [0018] and figures 1-3: the ring-shaped rubber core (20) of the decorative band (19) is covered by a coating layer (21) composed of a cover yarn (22), wherein a main material of the cover yarn (22) is a natural fiber or a chemical fiber) (see paragraph [0018] and figure 2: the
cover yarn (22) includes a color).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair tie of Horie be made from rubber having a decorative band with a coating layer as taught by Kyowa to make the hair tie more aesthetically pleasing to the user.
Horie disclose the claimed invention except for the hair tie including a decorative piece which can be removably coupled to the elastic loop, coupler, or hook. Maerchen discloses a hair clip (C ) comprising a hair clip main body (1) and an elastic string (2) for tying hair (H) includes a hair decorative ribbon (3) coupled to the hair clip main body (1) (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair tie device of Horie be made with a decorative piece as taught by Maerchen to allow the user to add decorations to their hair styles.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine a removably or non-removable decorative piece can be found from one having ordinary skill in the art, one can add decoration to hair ties for aesthetic purposes to match outfits, or to dress up a hairdo, many students add decorative hair bows to match school colors such as for cheerleading etc. The motivation for providing an exterior cover can be found in the teachings of Kyowa; an exterior cover covers the rubber band to provide softness to the user’s hair to prevent breakage from the rubber (see translation).
In response to applicant’s argument that the references do not disclose the first end of the hair tie is wrapped around the piece of the hair at least one time, one having ordinary skill in the art would understand in order for the device to be useable the amount of times the first end is wrapped depends upon the thickness of the user’s hair, one time may be sufficient for a user’s with thick hair, and multiple times may be needed for someone with thin hair. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/9/2022